DETAILED ACTION
This is a non-final office action regarding application number 16/562,194, filed September 5, 2019, is in response to the applicants arguments and amendments filed November 22, 2021. Claim 3 has been cancelled. Claims 1-2, 4-5, 8, and 16 have been amended. Claims 1-2 and 4-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Response to Arguments
Applicant’s argument and amendments to the claims and specification have overcome some of the objections and rejections previously set forth in the Final Office Action mailed August 20, 2021. Applicant’s amendments to the specification have been deemed sufficient to overcome the previous objections through the amendment of the specification to remove “the one or more thresholds associated with powertrain degradation levels”, as supported by the specification on at least pages 8 and 17. However, as this changes the scope of the claims, new rejections have been made based on the changed scope of the previously rejected claims, new art rejections have been added below. Additionally, applicant’s arguments filed November 22, 2021 have been fully considered but they are not fully persuasive for the reasons seen below. 

Applicant’s arguments with respect to claim(s) 1-5 and 7, with regards to the 35 USC 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) 8-13, 16-17 and 19, with regards to the 35 USC 103 rejection have been considered but are moot because the new ground of rejection 

On page 13 the applicant argues “claim 8 requires generating a plurality of powertrain torque or power urgency assessment levels via an autonomous driver … Namuduri in combination with Abari provides no such disclosure. Therefore, for at least this additional reason, the rejection of claim 8 should be withdrawn.”, the examiner respectfully disagrees. Namaduri teaches a system which includes a controller which is programmed to generate a plurality of assessment levels via an autonomous driver, the system is calculating the required torque, and performing this calculation for a variety of control schemes (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels). 

On page 13, the applicant argues “In particular, the combination of Namuduri and Abari fails to describe or suggest counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle. For this additional reason, the rejection should be withdrawn.”, the examiner respectfully disagrees. As is discussed below in detail in claim 8 the combination of Namuduri and Abari teach a system capable of counting the number of times a powertrain parameter exceeds a threshold. In particular Namuduri teaches a system that is capable of setting thresholds for control parameters for vehicle systems, Abari teaches a system that is capable of collecting data from an vehicle status monitor and this data can record or count information received from the status monitor and associate these counts with a maintenance record, by combining the threshold system of Namuduri with the status monitoring and counting of Abari a system would be capable of counting the number of times a threshold has been exceeded during a drive cycle.

On page 14, the applicant argues “In addition, the combination of Namuduri, Abari, and Heap fails to disclose or suggest returning a vehicle to a service center via an autonomous driver responsive to a temperature of an electric energy storage device exceeding a threshold level because the combined references fail to teach comparing the temperature of an electric energy storage device to a threshold level. Therefore, the rejection should be withdrawn for these additional reasons.”, the examiner respectfully disagrees. As is explained in detail below, Namuduri teaches a system that is capable of associating thresholds with monitored parameters of a vehicle powertrain system, Heap teaches a vehicle system in which the 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332).



Regarding claim 1, Namuduri teaches a vehicle operating method, comprising
generating a powertrain torque or power request (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the system is generating a request/command corresponding to required axle torque)
and a powertrain torque or power urgency assessment level (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels)
via autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
adjusting one or more thresholds based on the powertrain torque or power urgency assessment level (Paragraph [0072], "Once Ecomode is engaged, a different torque range may be applied as a criteria to maintain the Ecomode.", here the threshold has been changed to an alternative one as a result of the assessment that the vehicle has entered "Ecomode")
and adjusting powertrain output torque or power in response to the powertrain torque or power request (Paragraph [0004], "The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the controller is adjusting the output torque based on the acceleration demand)
monitoring one or more control parameters of powertrain components relative to the one or more thresholds (Paragraph [0034-0035] and Figs. 1-6, "The controller may also receive other signals pertaining to the state of the engine and its operating conditions. The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor. The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.”, here the system is monitoring various control parameters by receiving signals that are indicative of a state of the powertrain and relevant to the earlier recited thresholds which are related to torque).
However, Namuduri does not explicitly teach that the thresholds can be associated with degradation levels of the powertrain system.
Koti teaches a vehicle equipped with an aftertreatment system with a controller and adjust elements of the system based on the load required by a route including
one or more thresholds associated with powertrain degradation levels (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162. The dynamic torque management circuit 183 may be configured to dynamically manage torque by controlling the transmission 102, for example, by limiting torque based on the predicted load or predicted SCR temperature so as to beneficially avoid both fast temperature transients, prevent the SCR temperature from exceeding the maximum allowable temperature, reduce ammonia slip and provide efficient reductant use.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain. 
Namuduri and Koti are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include threshold levels associated with degradation levels of "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).

Regarding claim 2, the combination of Namuduri and Koti teaches a vehicle operating method as discussed above in claim 1, Namaduri further teaches
where the powertrain torque or power urgency assessment level is a numeric assessment level (Paragraph [0052-0053], “According to some examples the torque required at the axle, T.sub.axle.sub._.sub.req is determined by equation (5) below based on the plurality of sources of route preview information”, here the system is using equation 5 to calculate the powertrain torque level which is interpreted as outputting a numeric value which is then used to request the calculated torque, equation 5 is included below) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels)

    PNG
    media_image1.png
    52
    697
    media_image1.png
    Greyscale

and determining an actual total number of times the one or more control parameters exceed the one or more threshold levels (Paragraph [0054], "With specific reference to FIG. 3, an electronic brake control module (EBCM) 344 may receive a deceleration request signal when the magnitude of deceleration is greater than a threshold.", here the system is determining that the control parameter has exceeded that threshold level a total number of times in this case that total is one.)

Regarding claim 4, the combination of Namuduri and Koti teaches a vehicle operating method as discussed above in claim 1, Namaduri further teaches
where the powertrain torque or power urgency assessment is based on input provided via one or more vehicle occupants (Paragraph [0035], "The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.", here the user is making an urgency assessment and selecting a vehicle mode based on that assessment).

Regarding claim 5, the combination of Namuduri and Koti teaches a vehicle operating method as discussed above in claim 1, Namaduri further teaches
where the powertrain torque or power urgency assessment is based on input provided via one or more vehicle systems (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", Here an assessment of the urgency of torque requests is being calculated based on external conditions received from vehicle systems and an optimal engine mode is selected).

Regarding claim 7, the combination of Namuduri and Koti teaches a vehicle operating method as discussed above in claim 1, Namaduri further teaches
where powertrain output is adjusted via a controller that receives the powertrain torque or power request from the autonomous driver (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the controller is adjusting via a command the axle torque in response to the acceleration demand).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) and further in view of Fields (US Patent 10,007,263).

Regarding claim 6, the combination of Namuduri and Koti teaches a vehicle operating method as discussed above in claim 1, however Namuduri does not teach the vehicle systems monitoring vital signs of a human occupant.
Fields teaches autonomous vehicle operating methods and emergency response where the one or more vehicle systems monitor one or more vital signs of a human (Column 32, lines 1-5, "The method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency", here the system is using a biometric device to monitor vital signs and determine if a person is experiencing a medical emergency).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the occupant monitoring technology included in Fields in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system both to the operator and the other road users (Fields, Column 2, lines 34-37, “These autonomous vehicle operation features may either assist the vehicle operator to more safely or efficiently operate a vehicle or may take full control of vehicle operation under some or all circumstances.”)

Claims 8-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) and further in view of Abari (US-20190197798).

Regarding claim 8, Namuduri teaches a vehicle operating method comprising
generating a powertrain torque or power request (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the system is generating a request/command corresponding to required axle torque)
and a plurality of powertrain torque or power urgency assessment levels (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels)
via autonomous driver (Paragraph [0034-0035] and Figs. 1-6, "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
adjusting one or more thresholds based on the powertrain torque or power urgency assessment levels (Paragraph [0072], "Once Ecomode is engaged, a different torque range may be applied as a criteria to maintain the Ecomode.", here the threshold has been changed to an alternative one as a result of the assessment that the vehicle has entered "Ecomode")
adjusting powertrain output torque or power in response to the powertrain torque or power request (Paragraph [0004], "The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the controller is adjusting the output torque based on the acceleration demand)
of powertrain components relative to the one or more thresholds (Paragraph [0035], "The controller may also receive other signals pertaining to the state of the engine and its operating conditions. The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor. The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.”, here the system is monitoring various control parameters by receiving signals that are indicative of a state of the powertrain and relevant to the earlier recited thresholds which are related to torque).
However, Namuduri does not explicitly teach that the thresholds can be associated with degradation levels of the powertrain system.
Koti teaches a vehicle equipped with an aftertreatment system with a controller and adjust elements of the system based on the load required by a route including
one or more thresholds associated with powertrain degradation levels (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162. The dynamic torque management circuit 183 may be configured to dynamically manage torque by controlling the transmission 102, for example, by limiting torque based on the predicted load or predicted SCR temperature so as to beneficially avoid both fast temperature transients, prevent the SCR temperature from exceeding the maximum allowable temperature, reduce ammonia slip and provide efficient reductant use.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain. 
Namuduri and Koti are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include threshold levels associated with degradation levels of a powertrain componenet of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).
However neither Namuduri nor Koti explicitly teach counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle and returning a vehicle to a service center via the autonomous driver responsive to the one or more control parameters exceeding a first 
However, Abari teaches autonomous vehicle control and fleet management methods including 
counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle (Paragraph [0069], “In particular embodiments, travel data may be collected by autonomous vehicle status monitor 654 ... For instance, vehicle status monitor 654 may record one or more of a number of rides completed by the autonomous vehicle, a number of miles traveled, a time elapsed, and other travel information since the autonomous vehicle last received maintenance.”, here the system is capable of counting a number of metrics such as rides and miles, and the system is interpreted as being capable of counting other metrics such as the number of times a control parameter exceeds a threshold as taught by Namuduri)
returning a vehicle to a service center via the autonomous driver responsive to the one or more control parameters exceeding a first threshold level a predetermined number of times (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold)
after completing a drive cycle (Paragraph [0022], "After transporting user 145b to the requested destination, transportation management system 110 determined, based on various predictive demand models, that autonomous vehicle 133 should be scheduled for one or more services at service center 120.", here the vehicle is proceeding to a service center after completing a drive cycle)
in which the first threshold level is exceeded the predetermined number of times (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold a predetermined number of times in this case if a metric has exceeded a threshold one time it will be routed to a service center).
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle and directing an autonomous vehicle to a service center when the system determines service is required taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 9, the combination of Namuduri, Koti and Abari teach the vehicle operating method as discussed above in claim 8, however Namuduri does not explicitly teach returning the vehicle to the service center via the autonomous driver responsive to the one or more control parameters exceeding a second threshold level a single time after completing the drive cycle in which the second threshold level is exceeded.
However, Abari teaches returning the vehicle to the service center via the autonomous driver responsive to the one or more control parameters exceeding a second threshold level a single time (Paragraph [0079], "In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold)
after completing a drive cycle in which the second threshold level is exceeded (Paragraph [0022], "After transporting user 145b to the requested destination, transportation management system 110 determined, based on various predictive demand models, that autonomous vehicle 133 should be scheduled for one or more services at service center 120.", here the system has completed a drive cycle and determined that service is need).
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of returning the vehicle to the service “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 10, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, however Namuduri does not teach requesting vehicle service via a powertrain controller. Abari teaches
further comprising requesting vehicle service via a powertrain controller (Paragraph [0070], "In particular embodiments, autonomous vehicle computing device 650 may request service work based on data recorded by vehicle status monitor 654.").
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of requesting vehicle service taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state and requesting service without human interaction (Abari, Paragraph “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 11, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, Namuduri further teaches
communicating the powertrain torque or power request and the plurality of powertrain torque or power urgency assessment levels from the autonomous driver to a vehicle controller (Paragraph [0035], "The controller 146 is communication with one or more sensors at driver input pedals to receive signals indicative of pedal position which may reflect both positive and negative acceleration demand. In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction. ", Here the torque request is communicated from the autonomous driver to the controller) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels).

Regarding claim 12, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, Namuduri further teaches
"A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand, and a traction electric machine to generate a supplemental torque to selectively supplement the propulsion torque.", here the combustion engine is adjusting its output to satisfy a propulsion demand).

Regarding claim 13, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, Namuduri further teaches
where adjusting powertrain output torque or power includes adjusting an output torque of an electric machine (Paragraph [0004], "A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand, and a traction electric machine to generate a supplemental torque to selectively supplement the propulsion torque.", here the traction electric machine is adjusted to provide supplemental torque output).

Regarding claim 15, the combination of Namuduri, Koti, and Abari teach the vehicle operating method as discussed above in claim 8, however Namuduri does not explicitly teach one of the control parameters includes the temperature of a catalyst. 
Koti teaches where the one or more control parameters includes a temperature of a catalyst (Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”, here the system is teaching monitoring the temperature of a catalyst and using that parameter to control a powertrain system).
Namuduri, Abari, and Koti are all analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the technique of monitoring the temperature of an Catalyst of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).

Regarding claim 16, Namuduri teaches a vehicle system comprising
a propulsion source (Paragraph [0002], "A vehicle may include an internal combustion engine")
an autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.")
a controller including executable instructions stored in a non-transitory memory (Paragraph [0091], "Similarly, the processes, methods, or algorithms can be stored as data and instructions executable by a controller or computer in many forms including, but not limited to, information permanently stored on non-writable storage media")
"The controller 146 is communication with one or more sensors at driver input pedals to receive signals indicative of pedal position which may reflect both positive and negative acceleration demand")
and a powertrain torque or power urgency assessment level (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels)
 via the autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
adjust one or more threshold levels based on the powertrain torque or power urgency assessment level (Paragraph [0072], "Once Ecomode is engaged, a different torque range may be applied as a criteria to maintain the Ecomode.", here the threshold has been changed to an alternative one as a result of the assessment that the vehicle has entered "Ecomode")
A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand")
However, Namuduri does not explicitly teach that the thresholds can be associated with degradation levels of the powertrain system.
Koti teaches a vehicle equipped with an aftertreatment system with a controller and adjust elements of the system based on the load required by a route including
one or more thresholds associated with powertrain degradation levels (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162. The dynamic torque management circuit 183 may be configured to dynamically manage torque by controlling the transmission 102, for example, by limiting torque based on the predicted load or predicted SCR temperature so as to beneficially avoid both fast temperature transients, prevent the SCR temperature from exceeding the maximum allowable temperature, reduce ammonia slip and provide efficient reductant use.”, here the system is associating a monitored parameter of the 
Namuduri and Koti are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include threshold levels associated with degradation levels of a powertrain componenet of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).
However, neither Namuduri nor Koti explicitly teach requesting vehicle service responsive to one or more Page 44 of 46Record ID 84173547 vehicle control parameters exceeding one or more threshold levels based on the powertrain torque or power urgency assessment 
However, Abari teaches autonomous vehicle control and fleet management methods including 
request vehicle service (Paragraph [0070], "In particular embodiments, autonomous vehicle computing device 650 may request service work based on data recorded by vehicle status monitor 654.", here the system is requesting vehicle service)
responsive to one or more vehicle control parameters of powertrain components exceeding the one or more threshold levels based on the powertrain torque or power urgency " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold and it is interpreted by the examiner that these thresholds can be related to powertrain components) (Paragraph [0079], "In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is routed to a service center in response to a parameter exceeding a threshold)
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of requesting vehicle service responsive to one or more Page 44 of 46Record ID 84173547 vehicle control parameters exceeding one or more threshold levels based on the powertrain torque or power urgency assessment taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state and requesting service without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 17, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 16, Namuduri further teaches
where the powertrain torque or power urgency assessment is based on vehicle operating conditions (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set).

Regarding claim 19, claim 19 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) further in view of Abari (US-20190197798) and further in view of Heap (US-20090118938).

Regarding claim 14, the combination of Namuduri, Koti, and Abari teach the vehicle operating method as discussed above in claim 8, however neither of them teach one of the 
where the one or more control parameters includes a temperature of an electric energy storage device (Paragraph [0005], "A method for controlling a powertrain system includes monitoring a temperature of the energy storage device", here the system is teaching monitoring the temperature of an energy storage device and using that parameter to control a powertrain system).
Namuduri and Heap are analogous art as they are generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the technique of monitoring the temperature of an electrical storage device of Heap in the autonomous vehicle operating method of Namuduri to minimize the power loss and operating costs of the vehicle propulsion system by optimizing the battery temperature operation point (Heap, Paragraph [0005], “A method for controlling a powertrain system includes monitoring a temperature of the energy storage device, selecting a candidate powertrain system operating point … determining a power loss for operating the powertrain system at the candidate powertrain system operating point, and determining operating costs for operating the powertrain system at the candidate powertrain system operating point associated with the power loss and based upon the temperature of the energy storage device.”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) further in view of Abari (US-20190197798) and further in view of Fields (US Patent 10,007,263).

Regarding claim 18, the combination of Namuduri, Koti, and Abari teach the vehicle operating method as discussed above in claim 16, however neither of them teach basing the urgency assessment on the vital signs of a vehicle occupant. Fields teaches
where the powertrain torque or power urgency assessment is based on vital signs of one or more vehicle occupants (Column 32, lines 1-5, "The method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency", here the system is using a biometric device to monitor vital signs and determine if a person is experiencing a medical emergency)( (123) "directing one or more autonomous or semi-autonomous vehicle functionalities or technologies to drive the autonomous or semi-autonomous vehicle from the current GPS location to the hospital to facilitate the driver or passenger receiving medical assistance in a prompt and safe manner", here the system has performed an urgency assessment in determining that the driver needs medical attention and is directing the autonomous system to travel to the hospital in a prompt manner corresponding to a high level of urgency).
Namuduri and Fields are analogous art as they are generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the power urgency assessment is based on vital signs “These autonomous vehicle operation features may either assist the vehicle operator to more safely or efficiently operate a vehicle or may take full control of vehicle operation under some or all circumstances.”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) further in view of Abari (US-20190197798) and further in view of Bellinger (US-20030216847).

Regarding claim 20, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, however neither of them teach monitoring the speed of a turbocharger as one of the control parameters. Bellinger teaches
where the one or more vehicle control parameters includes a turbocharger speed (Paragraph [0292], "Alternatively or additionally, control computer 202 may be operable at step 1226 to determine a turbocharger speed value corresponding to an rotational speed of the turbocharger 221, and to determine a suitable turbocharger speed threshold value.", here the system is teaching monitoring a turbocharger speed and setting threshold values for that parameter).
Namuduri and Bellinger are analogous art as they are all generally related to the operation and control of vehicle systems.
“This type of engine speed limiting scheme forces gear shifting at lower engine speeds under low and moderate engine loads (e.g. downhill and flat road conditions), thereby maximizing fuel economy, while allowing for increased engine power.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662